Citation Nr: 1741632	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-29 770		DATE

		
THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected psychiatric disability.

2.  Entitlement to service connection for hypertension.


REMAND

The Veteran had active duty service from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues of entitlement to service connection for hypertension and sleep apnea for further development in January 2014.  The case has been returned to the Board for appellate review.

Separately, service connection for sores of the mouth and a skin condition was denied in a May 2015 rating decision.  The Veteran submitted a timely notice of disagreement in June 2015, and a statement of the case was issued in June 2017.  A timely substantive appeal was received in June 2017.  On that VA Form 9, the Veteran requested a videoconference hearing before the Board in regard to these two issues.  These issues have not been certified to the Board to date, and it is the understanding of the Board that this very recent hearing request on these issues will be handled appropriately before the Board may take jurisdiction of these issues for the purposes of rendering a decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Entitlement to service connection for hypertension and sleep apnea.  

The Board remanded the issues for further development in January 2014.  The AOJ was directed to obtain a VA examination regarding both the hypertension and sleep apnea issues.  The examiner was asked to provide an opinion and address the study cited by the Veteran's representative in a November 2013 brief when providing his or her opinion.  The Veteran was afforded a VA examination in April 2014.  The examiner did not address the cited study in providing the opinion.  Regarding the sleep apnea claim, the examiner was specifically asked to opine whether the Veteran's sleep apnea was at least as likely as not aggravated beyond the natural progression by his service-connected depression.  The Veteran was afforded a VA examination in April 2014 also regarding the sleep apnea claim.  The examiner noted that there is no causal relationship between depression and sleep apnea, but did not specifically address the issue of aggravation. 

The VA examiner did not respond to the questions posed in the January 2014 remand.  As such, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that a remand is in order for an addendum opinion to ensure compliance with the previous remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2014 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for nexus opinions.    

The examiner should review the claims file, specifically the Veteran's service treatment records, then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed hypertension began in service, was caused by service, or is otherwise related to the Veteran's active service, to include active service?    

The Board notes that even though hypertension is not presumptively associated with herbicide exposure, the examiner must still address whether the Veteran's hypertension, specifically, is related to herbicide exposure or any other incident of service.  The study cited by the Veteran's representative and any other studies or medical research found probative must be considered and discussed when formulating an opinion.

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed sleep apnea began in service, was caused by service, or is otherwise related to the Veteran's active service?  

c.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed sleep apnea was caused or aggravated by the Veteran's service-connected psychiatric disability?  

A complete rationale must be provided for all opinions offered.  If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims regarding entitlement to service connection for hypertension and sleep apnea should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  The American Legion

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




